DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 11/23/2021 has been entered.
Claims 21, 23-30, 32 and 33 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Note that the term “engage”, used throughout the claims, is given its broadest reasonable interpretation in view of the specification and ordinary meaning. Given such interpretation, the term is viewed as not requiring direct contact or requiring a meshing engagement between structures. Note the term “engage” is being viewed as “to bring (a mechanism) into operation” (see the mechanical engineering definition at https://www.thefreedictionary.com/engage) and therefore the term is viewed as a functional relationship that is merely requiring that the structures are brought into operation with one another (i.e. one drives the other).
Note that other definitions of “engage” may lead one to interpret the term as requiring some form of “direct contact” or “interlocking” but in view of the specification, including the claims (specifically see Claims 24 and 33 which claim the third gear is engaged with the first gear), the narrowing of the scope to such would be inconsistent with the specification, therefore, the term “engage” is not intending to be limited to a form of direct contact between the structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21 and 23-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton (US Patent 7,303,108).
Regarding Claim 21, Shelton discloses a medical device drive system (10’’; Figures 18A-18D), comprising: 
a rotational input (“manual retraction lever” of “firing release mechanism 458”; Col 11, lines 41-52); 
a coupling member (gear 456) engaged with the rotational input (Col 11, lines 45-52);

a second gear (internally threaded firing sleeve 406) coupled with the first gear (422; see Col 10, lines 45-47 which discloses the gear 422 attached to the sleeve 406 and therefore these structures can be viewed as separate gears; note alternative 103 rejection below), wherein the second gear (406) is coupled to a movable element (“firing rod 72” and/or “coupling 428” via rod 424; Col 10, lines 49-53), 
wherein the medical device drive system (10’’) comprises a first system state and a second system state, 
wherein in the first system state the coupling member (456) is not engaged with the engagement portion (teeth of 422) and the first gear (422) rotates without moving the coupling member (456) upon actuation of the second gear (406 via engagement of 422 and “left bevel gear 434”; see Col 10, lines 61-67), and 
wherein in the second system state the coupling member (456) is engaged with the engagement portion (teeth of 422) of the first gear (422) and rotation of the rotational input (“manual retraction lever”) turns the coupling member (456), the first gear (422), and the second gear (406 via 422) to move the movable element (428, 72; Col 11, lines 41-52),
wherein the first gear (422) comprises a bevel gear (422; Col 10, line 45), 
wherein the bevel gear (422) comprises a first set of teeth (note gear 422 must have teeth to operate as disclosed), 
wherein the coupling member (456) comprises a rotary gear face comprising a second set of teeth (see Col 11, line 41), and wherein the first set of teeth (of 456) are  which disclose engagement of gear 456 with gear 422 to rotate the sleeve 406 and therefore a toothed engagement must occur to perform such rotation/retraction).  
Note: alternatively, the “firing trigger” and “left bevel gear 434” (see Col 10, line 61 through Col 11, line 7) could also be reasonably interpreted as the “rotational input” and “coupling member” as the coupling member/left bevel gear (434) is advanced relative to the first gear (422) to engage teeth between the gears to cause the input (i.e. movement of the trigger) to turn the coupling member (434), the first gear (422), the second gear (worm gear 424) and movable element (coupling 428 or rod 72). 

Regarding Claim 23, Shelton discloses a rotational resistance member (“pivot bias”) that resists rotation of the coupling member (456; Col 11, lines 45-48).  

Regarding Claim 24, Shelton discloses a third gear (threaded “flexible rod 424”) engaged with the first gear (422) and the second gear (406), wherein the first gear (422) is coupled to the third gear (424) with the second gear (406; Col 10, lines 45-52; see Figures 18A-18C).  

Regarding Claim 25, Shelton discloses a medical device drive system (10’’; Figures 18A-18C), comprising: 
a first gear (422) comprising a bevel gear (422), wherein the bevel gear comprises a first set of teeth (Col 10, line 45); 5 311273712.1Application Serial No. 16/367,899 Amendment dated November 23, 2021 Responsive to Office Action dated August 23, 2021 
a second gear (sleeve 406 with internal threads 410) coupled to a drive train (i.e. 
a manual input (“manual retraction lever” and “bevel gear 456” of “firing release mechanism 458”; Col 11, lines 41-52) that is selectively engageable with the first gear (422 via 456), wherein the manual input comprises a rotary gear portion (456) comprising a second set of teeth (of bevel gear 456), wherein, in a first state, the second set of teeth (of 456) of the manual input are not engaged with the first gear (422) and the actuation of the manual input does not turn the first gear (422; i.e. prior to moving into engagement per Col 11, lines 45-52) and does not retract the drive train (424, 428, 72), and wherein, in a second state, the second set of teeth (of 456) of the manual input are directly engaged with the first gear (422) and actuation of the manual input (lever and 456) turns the first gear (422) and the second gear (406) to retract the drive train (424, 428, 72; Col 11, lines 41-45).  

Regarding Claim 26, Shelton discloses comprising a coupling member (gear 456), wherein the manual input is selectively engageable with the first gear (422) by way of the coupling member (456; Col 11, lines 41-45).  

Regarding Claim 27, Shelton discloses wherein, in the first state, actuation of the manual input (lever and 456) advances the coupling member (456) toward the first gear (422) until the coupling member (456) engages the first gear (422; Col 11, lines 45-52).  

Regarding Claim 28, Shelton discloses the manual input is biased toward the first state by a spring (“pivot bias”; Col 11, lines 45-47; note it can be reasonably assumed that the “pivot bias” is a spring but note the alternative 103 rejections below).  

Regarding Claim 29, Shelton discloses a third gear (flexible rod 424) coupled to the first gear (422) and the second gear (406), wherein the third gear (424) is configured to be actuated by a robotic control system (note that this is merely intended use and it is clear that given the configuration of the drive system of Shelton, the third gear/flexible rod 424, which can be viewed as a worm type gear, is clearly capable of being driven by a robotic control system (i.e. via gear 434 which is clearly capable of being robotically driven/controlled)).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, Claims 21, and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (US Patent 7,303,108).
Alternatively regarding Claims 21 and 25 assuming arguendo that the “bevel gear 422” and “sleeve 406” cannot be reasonably viewed as a first gear and a second gear because they are depicted as on integral structure (but are disclosed as “attached” (see Col 10, lines 45-47) as noted in the 102 rejections above), respectively, in which the Examiner does not concede to, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the bevel gear (422) and threaded sleeve (406) separate structures, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(C) Further, it is noted that by making the parts separable, the different parts can be individually replaced as needed for maintenance or repair. 
Regarding Claims 23, 24, and 26-29 refer to the 102 rejections above.

Alternatively regarding Claim 28, assuming arguendo that the “pivot bias” cannot be reasonably assumed to be a “spring”, in which the Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a spring as the pivot bias in Shelton because Applicant has not disclosed that the specific spring structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pivot bias of Shelton because rotational resistance of the manual retraction lever to prevent unintentional engagement would be readily obtained in either instance.
Therefore, it would have been an obvious matter of design choice to modify Shelton to obtain the invention as specified in the claim.

Claims 21, 23-30, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlock (US PGPUB 2009/0090763), in view of Rouse (US Patent 3,026,744).

Regarding Claim 21, Zemlock discloses a medical device drive system (see Figure 31), comprising: 
a rotational input (lever 845); 
a coupling member (clutch portion 842) engaged with the rotational input (845 via cams 850; Figures 29-30; See Para. 0181, 0183); 
a first gear (824) comprising an engagement portion (portion attached to gear 830) configured to engage with the coupling member (842 via spur gear arrangement 830, 832, 836, and clutch portion 838; Col 2, lines 20-23; note “engage” does not require direct contact and therefore even if there is intermediate transmission portions between to objects, if their motions still are interrelated, they can be reasonably viewed as “engaged”; note “Claim Interpretation” section above); and 
a second gear (826) coupled with the first gear (824; Para. 0177), 
wherein the second gear (826) is coupled to a movable element (drive tube 210 and/or drive rod 220 via drive tube), wherein the medical device drive system comprises a first system state (clutch portions 842, 838 not interlocked; Figure 31) and a second system state (clutch portions 842, 838 interlocked; Figure 32), wherein in the first system state the coupling member (842) is not engaged with the engagement portion (of 824) and the first gear (824) rotates without moving the coupling member (842; see Para. 0180) upon actuation of the second gear (826), and wherein in the second system state (Figure 32) the coupling member (842) is engaged (via 838, 836, 832, 830; note “Claim Interpretation” section above) with the engagement portion (portion of 824 connected to 830) of the first gear (824) and rotation of the rotational input (845) turns the coupling member (842), the first gear (824), and the second gear (826) to move the movable element (210 and/or 220; Paras. 0183),
wherein the first gear (824) comprises a bevel gear (as shown; Para. 0177), wherein the bevel gear (824) comprises a first set of teeth, wherein the coupling member (842) comprises a rotary gear face comprises a second set of teeth (844; Figure 30), and wherein the first set of teeth (of gear 824 must have teeth in order to mesh as disclosed with gear 826) are configured to engage (note “Claim Interpretation” section above as teeth of the gear 824 are “engaged” (one drives the other) with teeth 844 via the intermediate gearing of 836, 832 and 830) the second set of teeth (844) when the coupling member (842) is advanced toward the first gear (824; see Paras. 0181 and 0183).  

However, Zemlock fails to explicitly disclose the first set of teeth are configured to directly engage the second set of teeth (844) when the coupling member (842) is advanced toward the first gear. 
Attention is brought to the teachings of Rouse which includes another drive system (Figures 1-2) comprising a rotational input (handle 30) and a gearing arrangement including a coupling member (36), and a first gear (8) wherein the coupling member (36) and first gear (8) comprise teeth that are configured to directly engage one another when the coupling member (36) is advanced towards the first gear (8) such that rotation of the rotational input (30) turns the coupling member (36) and first gear (8) to drive a driven device (4; see Col 2, lines 16-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the drive system of Zemlock by incorporating a gearing arrangement as taught by Rouse, such that teeth of the coupling member and first gear directly engage as taught by Rouse, in replacement of the clutch assembly (840) and several spur gears (i.e. 830, 832, etc.) of Zemlock. By modifying Zemlock in this manner, given the direct engagement, manual operation can be carried out through a simple coupling that is completed in a single action as taught by Rouse (Col 1, lines 19-27). Further it is noted that by incorporating such an arrangement as taught by Rouse, less space will be required for such a manual override/coupling and therefore the tool of Zemlock can be manufactured in a more compact manner. 

Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance Rouse teaches a more simple and compact clutching arrangement to allow for a manual override of the drive system wherein the coupling member directly engages a first gear that is coupled to the driven elements and given the complex nature of the clutch arrangement of Zemlock, one of ordinary skill in the art at the time of the invention would have been motivated to incorporate a similar clutch arrangement as taught by Rouse into the tool of Zemlock. 


Regarding Claim 23, Zemlock, as modified, discloses a rotational resistance member (862) that resists rotation of the coupling member (842 by resisting rotation of lever 845; Para. 0182).  

Regarding Claim 24, Zemlock, as modified, discloses a third gear (see drive tube 210 and gear faces/wedges 214 shown in Figure 10 or alternatively clutch plate 302 comprising teeth/wedges 306 in Figures 10 and 11) engaged (via 826) with the first gear (824) and the second gear (826), wherein the first gear (824) is coupled to the third gear (210 or 302) with the second gear (826 is an interfacing gear in either alternative interpretation; again note the “Claim interpretation” section).  

Regarding Claim 25, Zemlock discloses a medical device drive system (i.e. see Figures 31-32), comprising:
a first gear (824) comprising a bevel gear (824), wherein the bevel gear comprises a first set of teeth (See Para 0177 and note that the gear 824 must have teeth to function as disclosed); 5 308914496 v1Application Serial No. 16/367,899 Amendment Dated April 5, 2021 Responsive to Office Action dated November 5, 2020 
a second gear (826) coupled to a drive train (210, 220) that is configured to retract the drive train (retract rod 220; Para. 0183), 
wherein the second gear (826) is coupled to the first gear (824; as shown); 
a manual input (lever 845 and clutch portion 842) that is selectively engageable (via interfacing gearing 838, 836, 832, 830) with the first gear (824), 
wherein the manual input (845, 842) comprises a rotary gear portion (teeth portion of 842) comprising a second set of teeth (844; Figure 30), wherein, in a first state (Figure 31), the second set of teeth (844) of the manual input (845, 842) are not engaged with the first gear (824) and the actuation of the manual input (845, 842) does not turn the first gear (824) and does not retract the drive train (210, 220; see Para. 0180), and wherein, in a second state (Figure 32), the second set of teeth (844) of the manual input (845, 842) are engaged (via 838, 836, 832, 830) with the first gear (824) and actuation of the manual input (845, 824) turns the first gear (824) and the second gear (826) to retract the drive train (210, 220; Paras. 0181,0183).  

However, Zemlock fails to explicitly disclose the first set of teeth are configured to directly engage the second set of teeth (844) when the coupling member (842) is advanced toward the first gear. 
Attention is brought to the teachings of Rouse which includes another drive system (Figures 1-2) comprising a rotational input (handle 30) and a gearing arrangement including a coupling member (36), and a first gear (8) wherein the coupling member (36) and first gear (8) comprise teeth that are configured to directly engage one another when the coupling member (36) is advanced towards the first gear (8) such that rotation of the rotational input (30) turns the coupling member (36) and first gear (8) to drive a driven device (4; see Col 2, lines 16-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the drive system of Zemlock by incorporating a gearing arrangement as taught by Rouse, such that teeth of the coupling member and first gear directly engage as taught by Rouse, in replacement of the clutch assembly (840) and several spur gears (i.e. 830, 832, etc.) of Zemlock. By modifying Zemlock in this manner, given the direct engagement, manual operation can be carried out through a simple coupling that is completed in a single action as taught by Rouse (Col 1, lines 19-27). Further it is noted that by incorporating such an arrangement as taught by Rouse, less space will be required for such a manual override/coupling and therefore the tool of Zemlock can be manufactured in a more compact manner. 

Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance Rouse teaches a more simple and compact clutching arrangement to allow for a manual override of the drive system wherein the coupling member directly engages a first gear that is coupled to the driven elements and given the complex nature of the clutch arrangement of Zemlock, one of ordinary skill in the art at the time of the invention would have been motivated to incorporate a similar clutch arrangement as taught by Rouse into the tool of Zemlock. 


Regarding Claim 26, Zemlock, as modified, discloses a coupling member (clutch portion 842), wherein the manual input (845, 842) is selectively engageable (via 838, 836, 832, 830) with the first gear (824) by way of the coupling member (842; Para. 0181).  

Regarding Claim 27, Zemlock, as modified, discloses, in the first state (Figure 31), actuation of the manual input (845, 842) advances the coupling member (842) toward the first gear (824) until the coupling member (842) engages (via 838 and further interfacing gearing) the first gear (824; see Para. 0181).  

Regarding Claim 28, Zemlock, as modified, discloses the manual input (845, 842) is biased toward the first state by a spring (862; Figure 31; i.e. see Paras. 0182 and 0184).  

Regarding Claim 29, Zemlock, as modified, discloses a third gear (see drive tube 210 and gear faces/wedges 214 shown in Figure 10 or alternatively clutch plate 302 comprising teeth/wedges 306 in Figures 10 and 11) coupled to the first gear (824) and the second gear (826), wherein the third gear (210 or 302) is configured to be actuated by a robotic control system (note that both drive tube and clutch plate can both be viewed as the “third gear” as claimed and further since the structures are driven by an electric motor, although not explicitly disclosed, these features are also configured to be driven by a robotic control system in which would control the electric motor).  

Regarding Claim 30, Zemlock discloses a surgical instrument drive system (Figures 31-32), comprising: 
a rotational input (lever 845); 
a coupling member (842) actuatable by the rotational input (845; Para. 0181); 
a first gear (824), wherein the coupling member (842) is configured to engage the first gear (824) upon the actuation of the rotational input (845; Para. 0181); 
a second gear (826) meshingly engaged with the first gear (824; as shown), wherein the second gear (826) is coupled to a movable element (drive tube 210 and/or firing rod 220),
the surgical instrument drive system comprising a first system state (Figure 31) and a second system state (Figure 32), wherein, in the first system state (Figure 31), the coupling member (842) is not engaged (via interfacing gears) with the first gear (824) and the first gear (824) rotates independently of the coupling member (842; Para. 0180) upon actuation of the second gear (826), and wherein, in the second system state (Figure 32), the coupling member (842) is engaged (via interlocking with 838 and interfacing gearing) with the first gear (824) and actuation of the rotational input (845) actuates the coupling member (842), the first gear (824), and the second gear (826) to move the movable element (210 and 220; see Paras. 0181, 0183), 
wherein the first gear (824) comprises a bevel gear (824; Para. 0177), wherein the bevel gear (824) comprises a first set of teeth (in order to engage 826 as disclosed, teeth must be present), wherein the coupling member (842) comprises a rotary gear face (teeth portion 844; Figure 30) comprising a second set of teeth (844), and wherein the first set of teeth (of 824) are configured to engage (i.e. be driven via interfacing gearing; see “Claim Interpretation” section above) the second set of teeth (844) when the coupling member (842) is advanced toward the first gear (842; Paras. 0181 and 0183).  

However, Zemlock fails to explicitly disclose the first set of teeth are configured to directly engage the second set of teeth (844) when the coupling member (842) is advanced toward the first gear. 
Attention is brought to the teachings of Rouse which includes another drive system (Figures 1-2) comprising a rotational input (handle 30) and a gearing arrangement including a coupling member (36), and a first gear (8) wherein the coupling member (36) and first gear (8) comprise teeth that are configured to directly engage one another when the coupling member (36) is advanced towards the first gear (8) such that rotation of the rotational input (30) turns the coupling member (36) and first gear (8) to drive a driven device (4; see Col 2, lines 16-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the drive system of Zemlock by incorporating a gearing arrangement as taught by Rouse, such that teeth of the coupling member and first gear directly engage as taught by Rouse, in replacement of the clutch assembly (840) and several spur gears (i.e. 830, 832, etc.) of Zemlock. By modifying Zemlock in this manner, given the direct engagement, manual operation can be carried out through a simple coupling that is completed in a single action as taught by Rouse (Col 1, lines 19-27). Further it is noted that by incorporating such an arrangement as taught by Rouse, less space will be required for such a manual override/coupling and therefore the tool of Zemlock can be manufactured in a more compact manner. 

Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance Rouse teaches a more simple and compact clutching arrangement to allow for a manual override of the drive system wherein the coupling member directly engages a first gear that is coupled to the driven elements and given the complex nature of the clutch arrangement of Zemlock, one of ordinary skill in the art at the time of the invention would have been motivated to incorporate a similar clutch arrangement as taught by Rouse into the tool of Zemlock. 


Regarding Claim 32, Zemlock, as modified, discloses a rotational resistance member (862) that resists rotation of the coupling member (842 by resisting rotation of lever 845; Para. 0182).  

Regarding Claim 33, Zemlock, as modified, discloses a third gear (see drive tube 210 and gear faces/wedges 214 shown in Figure 10 or alternatively clutch plate 302 comprising teeth/wedges 306 in Figures 10 and 11) engaged (via 826) with the first gear (824) and the second gear (826), wherein the first gear (826) is coupled to the third gear (210 or 302) by way of the second gear (826 is an interfacing gear in either alternative interpretation; again the “Claim interpretation” section above).  

Response to Arguments
Applicant’s arguments in view of the amendment to the specification filed 11/23/2021, have been fully considered and are persuasive.  The Specification objections and 112 rejections have been withdrawn. However, after further review of the prior art, the claimed invention is still viewed as unpatentable over the prior art as outlined above.

Examiner’s Comment
Examiner notes the proposed Claim 21 below which would at the very least, overcome the prior art rejections applied above and readily considers the further prior art cited. 
21. (Proposed) A medical device drive system for a surgical instrument used in a minimally invasive robotic surgical apparatus, comprising: 
a tool mounting plate;
a rotational input configured to be manually actuated; 
a coupling member engaged with the rotational input, wherein the coupling member comprises an arcuate gear segment;
a first gear comprising an engagement portion configured to engage with the coupling member, wherein the first gear is movably mounted to the tool mounting plate such that the first gear is configured to move distally relative to the tool mounting plate; and 
a second gear coupled with the first gear, wherein the second gear is coupled to a movable element, 
wherein the medical device drive system comprises a first system state and a second system state, 
wherein in the first system state the coupling member is not engaged with the engagement portion and the first gear rotates without moving the coupling member upon actuation of the second gear, and 
wherein in the second system state the coupling member is engaged with the engagement portion of the first gear and rotation of the rotational input turns the coupling member, the first gear, and the second gear to move the movable element, wherein the first gear comprises a bevel gear, 
wherein the bevel gear comprises a first set of teeth, 
wherein the arcuate gear segment comprises 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Egbert (USP 3,035,256), Hodgman (USP 2,120,951), Natelson (USP 3,635,394), Ridgway (USP 2,224,108), and Hallenbeck (USP 1,466,128) each disclose different clutch mechanisms for selectively engaging a bevel gear arrangement to perform a driving thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/3/2021